DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action responds to the amendment and argument filed by applicant on September 09, 2021 in response to the Office Action mailed on June 10, 2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemper et al. (US 2007/0205270, hereinafter Kemper).
With respect to claims 1, 9 and 15 Kemper discloses a computer-implemented method for reconfiguring a transaction during network processing comprising:
receiving, with at least one processor of a payment gateway and from a merchant system, at least one transaction request comprising transaction data, the at least one transaction request 
determining, with at least one processor of a payment gateway, based at least partly on the transaction data and/or at least one parameter of a merchant profile associated with the merchant system, a recommended configuration associated with a single-message transaction, the recommended configuration different from the initial configuration (abstract, paragraphs [0041]-[0042] discloses constraints);
reconfiguring, with at least one processor of a payment gateway, the at least one transaction request based on the recommended configuration (paragraph [0042] discloses reconfiguration); and
generating, with at least one processor of a payment gateway, a communication to a transaction processing system configured to cause the transaction processing system to process the at least one transaction request as a single message transaction or based on the recommended configuration (paragraphs [0041] – [0043]).
With respect to claims 2, 10 and 16 Kemper discloses wherein determining the recommended configuration is based at least partly on the transaction data and the at least one parameter of the merchant profile (paragraphs [0041] – [0043]).
With respect to claims 3, 11 and 17 Kemper discloses a method, wherein determining the recommended configuration is based at least partly on the transaction data comprising at least one of the following: payment device presence; goods or services description; transaction amount; transaction location; or any combination thereof (paragraphs [0041] – [0043]).
With respect to claims 4, 12 and 18 Kemper discloses a method, wherein determining the recommended configuration is based at least partly on the at least one parameter of the merchant 
With respect to claims 6, 13 and 19 Kemper discloses a method, wherein reconfiguring the at least one transaction request comprises combining transaction authorization data and transaction capture data from the merchant system into a single communication to the transaction processing system (paragraphs [0041] – [0043]).

Response to Arguments
Applicant's arguments filed on September 09, 2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument, regarding the amended features of the claims examiner notes that, paragraph [0002] of Kemper reference define single message and dual message stating,
“Electronic transaction processing networks may offer both single-message processing and dual-message processing capabilities. A transaction request originating at a point-of-sale (POS) device of a merchant that is communicated to a transaction service provider for processing may be processed in a single-message configuration or a dual-message configuration. Single-message processing requires fewer network messages and combines fund authorization and capture data into a single message. However, single-message processing may not be appropriate for certain transactions where fund authorization and capture are not contemporaneous. Dual-message processing includes separate network messages for authorization and capture, and is further configured to provide features related to partial funds capture, transaction reversing, refreshing 
Examiner also notes that, paragraphs [0016] – [0017] of Kemper reference discloses the feature stating, 
“Transaction network 16 is also coupled to an authorization subprocessor 30, which can cause an otherwise allowable transaction to be denied, based on cardholder-provided authorization parameters available in an authorization parameter table (APT) of a plurality of authorization parameter tables 32. A cardholder's APT can be populated and updated or modified by a web server database interface 34 under the direction of a web browser 36 operated by the cardholder. As used herein, the cardholder refers to the person or persons that that issuer FI holds responsible for payment. A legitimate card presenter, i.e., the person presenting the card in a transaction, might be the cardholder, but could also be other authorized agents, such as a person to whom an additional card was issued. While this description describes a Web client-server based interface, it should be understood that other interfaces, such as direct connections, local network connections, kiosks, telephone interfaces or the like would be used instead to allow a cardholder to modify the APT associated with that cardholder's account. 
[0017] In a typical operation, illustrated in FIG. 3, the cardholder (i.e., one of those ultimately responsible for nonfraudulent transactions on the card) will create, modify or update the corresponding APT to set self constraints using a browser and the linked-to web server interface stores such self constraints in the corresponding APT. Once the APT contains the cardholder supplied self constraint parameters, if a card is presented at a POS terminal, a normal authorization process occurs, wherein the issuer FI or network owner criteria for allowing the transaction are tested. If the issuer FI and network owner would deny the transaction, no further processing is needed and a denial message can be sent to the POS terminal. However, if the issuer FI and network owner would approve the transaction, the transaction details are then presented to the authorization subprocessor. The authorization subprocessor approves or denies the transaction based on the cardholder's APT, which contains constraints set by the cardholder”.
Also paragraphs [0042] – [0043] of Kemper discloses these features.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/ROKIB MASUD/Primary Examiner, Art Unit 3687